

EMPLOYMENT AGREEMENT OF
DOUG NEAL
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
26, 2015, between RiverBanc LLC, a North Carolina limited liability company (the
“Company”), and Doug Neal (the “Executive”).
The Company desires to provide for the employment of the Executive. The
Executive is willing to commit himself to serve the Company, on the terms and
conditions herein provided. The Executive’s employment with the Company is
contingent on his execution of this Employment Agreement.
In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:
1.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein.
2.    Term. The Term of this Employment Agreement will commence on the date
hereof (the “Effective Date”) and shall end when terminated as hereinafter
provided. “Term” shall mean the actual duration of Executive’s employment
hereunder, taking into account any termination of employment pursuant to
Section 6.
3.    Position and Duties. The Executive shall serve as the President of the
Company and shall have such responsibilities, duties and authority as he may
have as of the date hereof (or any position to which he may be promoted after
the date hereof) and as may from time to time be assigned to the Executive by
the Chief Executive Officer (“CEO”) of the Company or the members holding Class
A Common Interests (as such term is defined in the Limited Liability Company
Agreement of the Company, (“Operating Agreement”)) of the Company (the “Class A
Members”) pursuant to the Operating Agreement that are consistent with such
responsibilities, duties and authority. The Executive shall also serve as a
senior executive officer of certain subsidiaries of the Company, with positions,
titles and responsibilities that are suitable for the President of the Company,
at the reasonable request of the Class A Members without additional
compensation. The Executive shall devote substantially all his working time and
efforts to the business and affairs of the Company; provided, that, subject to
the last sentence of Section 8(b) hereof, nothing in this Agreement shall
preclude Executive from serving as a director of New York Mortgage Trust or from
pursuing personal real estate investments and other personal investments, as
long as such activities do not interfere with Executive’s performance of his
duties hereunder.
4.    Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in Charlotte, North Carolina, except for required travel on the
Company’s business to an extent required by the duties of the position.


1

--------------------------------------------------------------------------------




5.    Compensation and Related Matters.
(a)    Base Salary. The Company shall pay the Executive a base salary annually
(the “Base Salary”), which shall be payable in periodic installments according
to the Company’s normal payroll practices. The initial Base Salary shall be
$300,000, which amount will be pro rated for fiscal year 2015 based on the
number of calendar days remaining in fiscal year 2015 beginning from the date
hereof. During the Term, the Class A Members shall review the Base Salary at
least once a year to determine whether the Base Salary should be increased
effective the following January 1. Any increase shall be determined before March
31 of each year and shall be retroactive to January 1. The Base Salary,
including any increases, shall not be decreased during the Term. For purposes of
this Agreement, the term “Base Salary” shall mean the amount established and
adjusted from time to time pursuant to this Section 5(a).
(b)    Annual Incentive Compensation. The Executive will be eligible to
participate in the Company’s annual variable incentive compensation plan
(“Annual Incentive Compensation”), which is paid annually to employees, subject
to approval of the Class A Members. Provided that the Executive remains employed
by the Company through the payment date in February 2016, the Executive will be
eligible for the first payment under this plan in February 2016 and the
Incentive Compensation for the Executive’s service during 2015 will be not less
than $75,000.
(c)    Company Profit Sharing.
(i)    As additional compensation, for each year during the Term, as set forth
in this Section 5(c) the Executive will be paid an amount equal to 20% of all
Non K-Series Net Profits (the “Profit Sharing Payment”). The Profit Sharing
Payment will be calculated and paid on an annual basis on or before April 15th
of the year immediately following the year under calculation. Executive
acknowledges that 2015 is the first calendar year for which Non K-Series Net
Profits will be calculated hereunder. Prior to the annual calculation and
payment of the Profit Sharing Payment and in conjunction with the Company’s
quarterly distributions to its Class A Members, during the Term the Company
agrees to pay to the Executive a good faith quarterly estimate of the projected
Profit Sharing Payment for such year, so that after each of the four payments
(and taking into account prior estimated payments for such year or any overage
with respect to the prior year) the Executive will have received approximately
25%, 50%, 75%, and 100%, respectively of the estimated Profit Sharing Payment
for such year. The final determination of the amount of the Profit Sharing
Payment will be reconciled with the aggregate estimated payments thereof, so
that in the event that the aggregate estimated payments are less than the Profit
Sharing Payment, then the Company will promptly make a payment to the Executive
of such amount. Alternatively, in the event that the aggregate estimated
payments are more than the Profit Sharing Payment, then the Company will reduce
any future estimated payments to the Executive by the amount of such excess.
(ii)    For purposes of this agreement, “Non K-Series Net Profits” is defined as
net income of the Company for each calendar year of determination, determined in
accordance with GAAP and adjusted to (i) remove any revenue (management fees,
incentive fees, or otherwise) received by the Company in such year that are
attributable to investments in


2

--------------------------------------------------------------------------------




Freddie Mac CMBS bonds managed by the Company as of January 1, 2015 and (ii)
remove an allocation of employee and overhead costs of the Company for such year
that are attributable to the management of such Freddie Mac CMBS bonds, which
the Company projects to be equal to $1,000,000 for 2015. The Executive and the
Company will review such expense allocation from time to time as Freddie Mac
CMBS bonds under management decreases. Any expenses included in the calculation
of Company GAAP net income for such year, that were attributable to payments
made during such year pro-rata to the Class A Members and not in the ordinary
course of business will be considered disguised distributions to Class A Members
and excluded from the calculation of Non K-Series Net Profits. Revenues arising
from life insurance proceeds received by the Company during such year that are
related to the Death of a Class A Member will also be deducted for the
calculation of Non K-Series Net Profits.
(iii)    The Company make elect to pay the Executive the Profit Sharing Payment
in cash or in the form of stock or operating partnership units it receives in
connection with services it renders to RiverBanc Multifamily Investors, Inc. Any
portion of the payment made in a form other than cash will in in the same
proportion in which the Company receives its incentive fees from RiverBanc
Multifamily Investors, Inc. in a form other than cash.
(d)    Benefits.
(i)    Vacation. The Executive shall be entitled to five (5) weeks of paid
vacation per full calendar year. The Executive shall not be entitled to carry
over any unused vacation time from year to year and any unused vacation at the
end of employment is forfeited.
(ii)    Sick and Personal Days. The Executive shall be entitled to sick and
personal days in accordance with the policies of the Company.
(iii)    Employee Benefits.
(A)    Participation in Employee Benefit Plans. Subject to the terms of any
applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
disability insurance, and SEP plan, as such benefits may be offered from time to
time, on a basis acceptable to all Class A Members and no less favorable than
that applicable to other executives of the Company, with the exception that the
Chief Executive Officer of the Company is reimbursed for a long term disability
insurance plan above and beyond the plan offered to other employees. Subject to
the foregoing, until such time as the Company sponsors or provides its own group
health insurance, the Company shall reimburse the Executive the amount of the
premiums paid by the Executive on, at the Executive’s cost, a health insurance
plan sourced by the Executive, up to $750 per month.
(B)    Directors and Officers Insurance. During the Term and for a period of 24
months thereafter, the Executive shall be entitled to director and officer
insurance coverage (or similarly appropriate form of insurance under another
title), for his acts and omissions while an officer of the Company.


3

--------------------------------------------------------------------------------




(iv)    Expenses, Office and Systems Support. The Executive shall be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis no less favorable than that
applicable to other executives of the Company, including, without limitation,
telephone, reasonable travel and reasonable entertainment expenses incurred by
the Executive in connection with the business of the Company, upon the
presentation by the Executive of appropriate documentation. The Executive shall
also be entitled to appropriate office space, systems support and other critical
services necessary for the performance of the Executive’s duties.
6.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. If, in the written opinion of a qualified physician
reasonably agreed to by the Company and the Executive, the Executive shall
become unable to perform his duties hereunder due to Disability, the Company may
terminate the Executive’s employment hereunder. As used in this Agreement, the
term “Disability” shall mean inability of the Executive, due to physical or
mental condition, to perform the essential functions of the Executive’s job,
after consideration of the availability of reasonable accommodations, for more
than 180 total calendar days during any period of 12 consecutive months.
(c)    For Cause. The Company may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon a determination by a
majority of the Class A Members at a meeting of the Class A Members called and
held for such purpose (after reasonable notice is provided to the Executive of
such meeting, the purpose thereof and the particulars of the basis for such
meeting and the Executive is given an opportunity, together with counsel, to be
heard before the Class A Members and cure any Cause if possible within a
reasonable period of time) that Executive (i) has committed fraud or
misappropriated, stolen or embezzled funds or property from the Company or an
affiliate of the Company or, except as has been previously (x) disclosed by
Executive to the Company in advance of any transaction and (y) approved by all
of the Class A Members, secured or attempted to secure personally any profit in
connection with any transaction entered into on behalf of the Company or any
affiliate of the Company, (ii) has been convicted of, or entered a plea of
guilty or “nolo contendre” to, a felony which in the reasonable opinion of at
least a majority of the Class A Common Interests brings Executive into disrepute
or is likely to cause material harm to the Company’s (or any affiliate of the
Company) business, financial condition or prospects, (iii) has, notwithstanding
not less than 30 days’ prior written notice from the Class A Members referenced
in clause (ii) above, failed to perform (other than by reason of illness or
temporary disability) his material duties hereunder, provided, subject to the
last sentence of Section 8(b) hereof, nothing in this Agreement shall preclude
Executive from serving as a director for New York Mortgage Trust or from
pursuing personal real estate investments and other personal investments, as
long as such activities do not interfere with Executive’s performance of his
duties, (iv) has violated or breached any material


4

--------------------------------------------------------------------------------




law or regulation to the material detriment of the Company or any affiliates of
the Company or its business, or (v) has breached any of his duties or
obligations under this Agreement where such breach causes or is reasonably
likely to cause material harm to the Company. Any notice of termination
delivered by the Company referenced in clause (ii) above on behalf of the
Company to Executive that purports to notify Executive of a termination for
Cause, but where the Company has not otherwise followed the procedures set forth
in the definition of “Cause” above, shall be deemed to constitute a notice of
termination without Cause pursuant to Section 6(e) hereof.
(d)    Termination by the Company without Cause. The Company may at any time
terminate the Executive’s employment hereunder without Cause, subject to the
terms outlined in section 7 below. For the avoidance of doubt, a termination due
to death or Disability pursuant to the terms above is not a termination by the
Company without Cause.
(e)    Termination by the Executive without Good Reason. The Executive may at
any time terminate his employment hereunder without Good Reason by giving the
Company a Notice of Termination at least thirty (30) days prior to the Date of
Termination. Upon receiving such notice, the Company is entitled to make such
resignation without Good Reason effective at any time on or prior to the
resignation date proposed by the Executive.
(f)    Termination by the Executive for Good Reason. The Executive may at any
time terminate his employment hereunder for Good Reason by giving the Company a
Notice of Termination at least thirty (30) days prior to the Date of
Termination. The Executive must provide the Company written notice of a
potential resignation for Good Reason within 30 days after the condition(s)
justifying such resignation arise in order for such resignation to be considered
for Good Reason. Upon receiving such notice, the Company shall have 30 days to
cure the condition(s) justifying the Executive’s resignation for Good Reason. If
such condition(s) are not cured within such period, the resignation for Good
Reason shall be effective on the 31st day. For purposes of this Agreement, “
Good Reason ” shall mean: (A) a failure by the Company or its successors or
assigns to comply with any material provision of this Agreement, (B) the
assignment to the Executive of any material duties inconsistent with the
Executive’s position with the Company or a substantial adverse alteration in the
nature or status of the Executive’s responsibilities without the consent of the
Executive, (C) without the consent of the Executive, a material reduction in
employee benefits other than a reduction generally applicable to similarly
situated executives of the Company, (D) without the consent of the Executive,
relocation of the Company’s principal place of business outside of Charlotte,
North Carolina, (E) in the event that the Class A Members undertake a business
venture similar to the Company in circumvention of the Executive, or (F) a
Change in Control. “Change in Control” means: a sale or transfer (directly or
indirectly) of greater than 50% of the Class A Member interests to a valid third
party that is unaffiliated and unrelated by family to a Class A Member.
(g)    Any termination of the Executive’s employment by the Company or its
successors or assigns or by the Executive (other than termination pursuant to
subsection (a)(Death) or (b)(Disability) of this Section 6) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11. For purposes of this


5

--------------------------------------------------------------------------------




Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
(h)    “Date of Termination” or “Termination Date” shall mean the date that the
Executive’s employment with the Company hereunder ends pursuant to the terms in
this Section 6.
7.    Compensation Upon Termination.
(a)    Death. If the Executive’s employment is terminated by his death, the
Company shall within ten (10) days following the date of the Executive’s death,
pay to the Executive’s designated beneficiary(ies) an amount equal to the
Executive’s accrued but unpaid Base Salary through the date on which the
termination took place.
(b)    Disability. During any period that the Executive fails to perform his
duties hereunder as a result of his incapacity due to a physical or mental
condition (“disability period”), the Executive shall continue to receive his
full Base Salary at the rate then in effect for such disability period (and
shall not be eligible for payments under the disability plans, programs and
policies maintained by the Company or in connection with employment by the
Company (“Disability Plans”)) until his employment is terminated pursuant to
Section 6(b) hereof, and upon such termination, the Executive shall be entitled
to all amounts to which the Executive is entitled pursuant to the Disability
Plans.
(c)    Termination for Cause or Executive’s Termination without Good Reason. If
the Executive’s employment shall be terminated by the Company for Cause or by
the Executive without Good Reason, the Company shall pay the Executive, within
thirty (30) business days following the Date of Termination, his full Base
Salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given, plus any amounts accrued under Section 5(c)(Profit
Sharing), and reimburse the Executive for all reasonable and customary expenses
incurred by the Executive in performing services hereunder prior to the Date of
Termination in accordance with Section 5(d)(iv).
(d)    Termination without Cause or Termination by Executive for Good Reason. If
the Executive’s employment shall be terminated by the Company without Cause or
by the Executive for Good Reason (and provided that the Executive signs, returns
to the Company, and does not revoke a general release of claims presented to
Executive by the Company), the Company shall pay the Executive, within thirty
(30) business days following the Date of Termination all amounts set forth under
7(c) above plus additional amounts (in total, the “Termination Payments”) equal
to:
i)
within 60 days after the Termination Date, twice the sum of (x) the Executive’s
Base Salary in effect at the Termination Date and (y) the average Annual
Incentive Compensation earned by the Executive over the



6

--------------------------------------------------------------------------------




previous three years (or the total term of employment if less than three years);
and
ii)
within 60 days after the one-year anniversary of the Termination Date, an amount
equal to twice the product of (x) 20%, multiplied, by (y) the average annual Non
K-Series Net Profits for the Company starting the later of (a) January 1, 2015
and (b) two years prior to the Termination Date, and ending on the one-year
anniversary of the Termination Date, or in the case of the sale of the Company,
on the date of the closing of such sale.

Notwithstanding anything to the contrary in this Section 6, if the Executive
terminates his employment for Good Reason because of a Change in Control, such
Termination Payments in the aggregate shall in no case exceed 20% of the total
net valuation of all interests of the Company implied by the consideration
received by the Class A Members in connection with and at the closing of a
Change in Control, which for the avoidance of doubt is determined net of the
aggregate Termination Payments made to the Executive. 
For the avoidance of confusion, the Company shall have no further obligations to
the Executive under this Agreement.
8.
Covenants of the Executive.

(a)    General Covenants of the Executive. The Executive acknowledges that
(i) the principal business of the Company is investing in commercial
mortgage-backed securities and other commercial real estate assets (such
business, and any and all other businesses that after the date hereof, and from
time to time during the Term, become material with respect to the Company’s
then-overall business, herein being collectively referred to as the “Business”)
(for purposes of this Agreement, “REIT” shall mean a company that invests in
primarily mortgage-backed securities and other real estate assets and that is
qualified as a real estate investment trust for purposes of federal income
taxation); (ii) the Company knows of a limited number of persons who have
developed the Business; (iii) the Business is, in part, national in scope;
(iv) the Executive’s work for the Company and its subsidiaries will give the
Executive access to the confidential affairs and proprietary information of the
Company and to trade secrets of the Company and its subsidiaries; (v) the
covenants and agreements of the Executive contained in this Section 8 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 8.
(b)    Covenant Against Competition. The covenant against competition described
in this Section 8(b) shall apply during the Term and for a period of one year
following the Date of Termination. During the time period described hereinabove,
the Executive covenants that he shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, engage or
participate in any REIT


7

--------------------------------------------------------------------------------




or other business which invests in commercial mortgage-backed securities or
other commercial real estate-related assets and that has assets in excess of One
Hundred Million Dollars ($100,000,000), if such business is in competition in
any manner whatsoever with the Business of the Company in any state or country
or other jurisdiction in which the Company conducts its Business as of the date
of termination; provided, that, notwithstanding the foregoing, (i) the Executive
may own or participate in the ownership of any entity which he owned or managed
or participated in the ownership or management of prior to the Date of
Termination which ownership, management or participation has been disclosed to
and approved by the Company; and (ii) the Executive may invest in securities of
any entity, solely for investment purposes and without participating in the
business thereof, if (A) such securities are traded on any national securities
exchange or market equivalent non-U.S. securities exchange or market, (B) the
Executive is not a controlling person of, or a member of a group which controls,
such entity and (C) the Executive does not, directly or indirectly, own one
percent (1%) or more of any class of securities of such entity.
(c)    All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive during the Term concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request and upon the end of
employment with the Company. Notwithstanding the above, the Executive’s contacts
and contact data base shall not be the Company’s property. The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company for any reason, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, use or communicate or divulge to anyone other than the Company
and those designated by it any such information, knowledge or data. The
agreement made in this Section 8(c) shall be in addition to, and not in
limitation or derogation of, any obligations otherwise imposed by law or by
separate agreement upon the Executive in respect of confidential information of
the Company.
(d)    During the Term and for a period of one (1) year following the
termination of the Executive’s employment for any reason, the Executive shall
not, without the Company’s prior written consent, directly or indirectly,
(i) knowingly solicit or knowingly encourage to leave the employment or other
service of the Company or any of its affiliates, any employee employed by the
Company at the time of the termination thereof or knowingly hire (on behalf of
the Executive or any other person or entity) any employee employed by the
Company at the time of the termination who has left the employment or other
service of the Company or any of its affiliates (or any predecessor of either)
within one (1) year of the termination of such employee’s or independent
contractor’s employment or other service with the Company and its affiliates; or
(ii) whether for the Executive’s own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of


8

--------------------------------------------------------------------------------




its affiliates, relationship with, or endeavor to entice away from the Company
or any of its affiliates, any person who during the Executive’s employment with
the Company is or was a customer or client of the Company or any of its
affiliates (or any predecessor of either). Notwithstanding the above, nothing
shall prevent the Executive from soliciting loans, investment capital, or the
provision of management services from third parties engaged in the Business if
the activities of the Executive facilitated thereby do not otherwise adversely
interfere with the operations of the Business.
(e)    The Executive acknowledges and agrees that any breach by him of any of
the provisions of Sections 8(b), 8(c) or 8(d) (the “Restrictive Covenants”)
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches, or threatens
to commit a breach of, any of the Restrictive Covenants, the Company and its
affiliates shall have the right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.
9.    Successors; Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of successors and permitted assigns of the parties. This
Agreement may not be assigned, nor may performance of any duty hereunder be
delegated, by either party without the prior written consent of the other;
provided, however, the Company may assign this Agreement to any successor to its
business, including but not limited to in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or ownership
interests of the Company or similar transaction involving the Company or a
successor corporation.
10.    Continued Performance. Provisions of this Agreement shall survive any
termination of Executive’s employment hereunder if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including, without limitation, the obligations of the Executive under the terms
and conditions of Sections 8 and 9. Any obligation of the Company to make
payments to or on behalf of the Executive under Section 7 is expressly
conditioned upon the Executive’s continued performance of the Executive’s
obligations under Sections 8 and 9 for the time periods stated in Sections 8 and
9. The Executive recognizes that, except to the extent, if any, provided in
Section 7, the Executive will earn no compensation from the Company after the
Date of Termination.
11.    Notices. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:


9

--------------------------------------------------------------------------------




If to the Executive:
Doug Neal
239 Hempstead Place
Charlotte, NC 28207
If to the Company:
RiverBanc LLC
227 West Trade Street, Suite 900
Charlotte, NC 28202
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
12.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated by a majority of the Class A Members. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
North Carolina without regard to its conflicts of law principles.
(a)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(b)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall deemed to be in an original but all of which together will
constitute one and the same instrument.
(c)    Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by binding arbitration conducted
before a panel of three arbitrators in Charlotte, North Carolina in accordance
with the rules of the American Arbitration Association then in effect; provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction with respect to any violation
or threatened violation of the provisions of Section 8 of this Agreement and the
Executive hereby consents that such restraining order or injunction may be
granted without the necessity of the Company’s posting any bond. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The expenses
of arbitration shall be borne by the Company.


10

--------------------------------------------------------------------------------




(d)    Executive’s Legal Expenses. In the event that the Executive institutes
any proceeding to enforce his rights under, or to recover damages for breach of
this Agreement, the Executive, if he is the prevailing party, shall be entitled
to recover from the Company any actual expenses for attorney’s fees and
disbursements incurred by him.
(e)    Indemnification. The Company shall indemnify and hold Executive harmless
to the maximum extent permitted by the laws of the State of North Carolina (and
the law of any other appropriate jurisdiction after any reincorporation of the
Company) against judgments, fines, amounts paid in settlement and reasonable
expenses, including attorneys’ fees incurred by Executive, in connection with
the defense of, or as a result of any action or proceeding (or any appeal from
any action or proceeding) in which Executive is made or is threatened to be made
a party by reason of the fact that he is or was an officer or trustee of the
Company, regardless of whether such action or proceeding is one brought by or in
the right of the Company to procure a judgment in its favor (or other than by or
in the right of the Company); provided, however, that this indemnification
provision shall not apply to any action or proceeding relating to a dispute
between the Company and the Executive based on any alleged breach or violation
of this Agreement.
(f)    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, with respect to the
subject matter hereof.
[Signatures on next page]


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
Date: May 26, 2015
 
 
/s/ Kevin Donlon
 
Kevin Donlon
 
Chief Executive Officer

Date: May 26, 2015
 
 
/s/ Doug Neal
 
Doug Neal
 
 

  


12